PER CURIAM.
We treat the petition for writ of habeas corpus as a petition for writ of certiorari. See Melvin v. State, 804 So.2d 460 (Fla. 2d DCA 2001). Having reviewed the record of the adversarial hearing, we conclude that the circuit court did not depart from the essential requirements of law when it determined that there is probable cause to believe that petitioner is a sexually violent predator. Accordingly, the petition for writ of certiorari is denied.
PADOVANO, BROWNING and LEWIS, JJ., concur.